Citation Nr: 0606409	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  98-20 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for a skin condition, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which, in pertinent part, increased 
the evaluation for a disability described as a skin condition 
of the back, from noncompensable to 10 percent, effective 
February 27, 1997.  

The veteran testified before a hearing officer at the RO in 
December 1998.  A transcript of that hearing is of record.  

The Board remanded the case for further development in August 
2001 and September 2003.  That development has been 
completed.  



FINDING OF FACT

The veteran's skin condition has affected 81 percent of the 
entire body.  Systemic therapy is not required; the face is 
not involved and there are no characteristics of 
disfigurement.  



CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for the 
veteran's skin condition from May 4, 2004 have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

The RO sent the veteran a VCAA letter in July 2002 regarding 
his claim for an increased evaluation of his skin condition.  
This letter advised the veteran of what information and 
evidence was necessary to establish entitlement to an 
increased evaluation for his service connected disability.  

An April 2004 VCAA letter from the Appeals Management Center 
(AMC) satisfied the second and third elements of the duty to 
notify by advising the veteran of the types of evidence he 
was responsible for obtaining and of the types of evidence VA 
would undertake to obtain.  Specifically, this letter 
explained that VA would make reasonable efforts to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that the veteran was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, with respect to the fourth element, the April 2004 
VCAA letter stated, "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If the evidence is in your possession, please 
send it to us."  This statement served to satisfy the fourth 
element of the duty to notify.    

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In the present case, 
some notice was given after the initial AOJ adjudication of 
the claim on appeal.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  In that regard, VCAA notice was provided 
prior to the most recent transfer of the case to the Board.  

An error in the timing of notice is not remandable error 
unless the appellant "identif[ies] with considerable 
specificity, how the notice was defective and what evidence 
the appellant would have provided or requested the Secretary 
to obtain...had the Secretary fulfilled his notice obligations; 
further, an appellant must also assert, again with 
considerable specificity, how the lack of that notice and 
evidence affected the essential fairness of the 
adjudication."  Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).  The Board finds all required notice was given.  See 
Mayfield.
B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA outpatient 
treatment records have been associated with the claims file.  
Additionally, the veteran was afforded VA examinations to 
evaluate his skin condition in March and April 1998, June 
2002, and May 2004 with an addendum in March 2005.    

VA has complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


II.  Factual Background

Service medical records reveal treatment for a rash in the 
arms torso and back in December 1979.  A July 1981 rating 
decision granted service connection for a skin condition of 
the low back with a noncompensable evaluation, effective 
October 25, 1980.  

In January 1998 the veteran filed a claim for an increased 
evaluation of his skin condition.  VA outpatient treatment 
records from January 1995 to January 1998 included diagnoses 
of seborrheic dermatitis, folliculitis, and xerosis.  

The veteran was afforded a VA examination to evaluate his 
skin condition in March 1998, at which time he reported a 
history of eczema for the past 18 to 20 years.  The veteran 
was treating his condition with selenium sulfide shampoo, 
hydrocortisone 1% cream, Lac-Hydrin, and Cleocin T solution.  
The examiner found numerous 3 to 7cm pink patches with 
erythematous follicular papules scattered throughout the 
patches.  The examiner's impression was that the eruption 
could represent alopecia mucinosa and differential diagnoses 
included eczema versus parapsoriasis versus cutaneous T-cell 
lymphoma.  A 4mm punch biopsy was performed.  

An April 1998 VA examination indicated that the veteran had a 
second biopsy performed in March 1998 and that the most 
likely diagnosis was Pityrosporum folliculitis.  The veteran 
was instructed to apply Nizoral cream twice a day to the 
affected areas for one month.  

The veteran testified at an RO hearing in December 1998, at 
which time he reported that the patches on his back itched, 
with worse itching in the winter.  He testified that he also 
had patches on his forearms, elbows, and head.  He used 
creams, lotion, and shampoo for treatment.  

In June 2002 the veteran underwent another VA skin 
examination, and reported a history of eczema and complained 
that his rash itched and flaked during the winter months, but 
that itching and scaling subsided in the summer.  Examination 
revealed 3-5mm papules scattered on 50 percent of the 
thoracic back and scapulae.  There was no marked 
disfigurement, ulceration, exfoliation, crusting, or systemic 
or nervous manifestations.  The impression was Pityrosporum 
folliculitis without current symptoms of itching, clinically 
stable with use of hydrocortisone, ketoconazole, and selenium 
shampoo.  

VA outpatient treatment records from February 1997 to July 
2003 include findings of eczema, dry skin, and rash.  A May 
5, 2003 treatment report noted eczema on the upper arms and 
back and inflamed keratosis pilaris, acneiform eczema.  

At VA examination on May 4, 2004 the veteran was diagnosed 
with acneiform eczema.  The examiner described the eczema as 
persistent and constant, worse in winter months, and noted 
scaling, itching, flaking, and irritation with no scarring.  
Treatment continued to include topical creams but no oral 
medication.  In regard to exposed body parts, the examiner 
noted that both arms (18 percent of the entire body), both 
temples (0.5 percent of the entire body), and the scalp in 
the winter (4 percent of the entire body) were affected.  In 
regard to unexposed body parts, the examiner noted that the 
entire back (18 percent of the entire body), the anterior 
chest (9 percent of the entire body), and both legs (36 
percent of the entire body) were affected.  In total, 81 to 
85 percent of the entire body was affected.  

In a March 2005 addendum, the VA examiner indicated that he 
actually observed 81 percent of the body affected by eczema 
and that the range to 85 percent included an additional 4 
percent for involvement of the scalp in the winter months, 
which he did not actually observe.  In May 2005 he submitted 
photographs of his eczema.    

III.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board notes that the schedular criteria by which 
dermatological disorders are rated changed during the course 
of this appeal.  See 67 Fed. Reg. 49590-49599 (July 31, 2002) 
(effective August 30, 2002) (codified at 38 C.F.R. § 4.118 
(2005)).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  VA's General Counsel has held that when a new statute 
is enacted or a new regulation is issued while a claim is 
pending, VA must first determine whether the statute or 
regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003 (2003); 69 Fed. 
Reg. 25179 (2004).

The veteran's skin condition is currently rated as 10 percent 
disabling under Diagnostic Code 7806, rating dermatitis or 
eczema.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Under the old rating criteria, evidence of slight, if any, 
exfoliation, exudation, or itching caused by eczema (if on a 
nonexposed surface or small area) warrants a noncompensable 
evaluation.  Exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area warrants a 10 percent 
evaluation.  Constant exudation or itching, extensive 
lesions, or marked disfigurement warrants a 30 percent 
evaluation, while a 50 percent evaluation requires 
ulceration, extensive exfoliation, or crusting and systemic 
or nervous manifestations, or exceptional repugnance.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

At the June 2002 VA examination, the examiner noted that 
there was no marked disfigurement, that itching and scaling 
subsided in the summer months, and that, at the time of 
examination, the skin condition did not cause itching and was 
clinically stable with topical medication.  While the May 
2004 VA examiner did describe the presence of eczema as 
persistent and constant, he did not find constant exudation 
or itching, extensive lesions, or marked disfigurement.  
Thus, an evaluation higher than 30 percent is not warranted 
under the old version of Diagnostic Code 7806.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).  

The revised rating criteria provide a 10 percent evaluation 
for dermatitis or eczema covering at least 5 percent, but 
less than 20 percent, of the entire body or at least 5 
percent, but less than 20 percent, of exposed areas affected; 
or the need for intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12- month 
period.  A 30 percent rating requires evidence of exposure 
from 20 percent to 40 percent of the entire body or 20 
percent to 40 percent of exposed areas affected; or the need 
for systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  A 
60 percent evaluation requires evidence of exposure to more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected; or the need for constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).  

The veteran's skin condition has not required systemic 
therapy, thus, an increased evaluation under the revised 
rating criteria must be based on percentage of the entire 
body or exposed areas affected.  The June 2002 VA examination 
indicated that papules affected 50 percent of the thoracic 
back and scapulae.  The RO included with the September 2002 
supplemental statement of the case a copy of the "Rule of 
Nines" indicating the percentages of the entire body 
attributed to various body parts.  According to the "Rule of 
Nines" the back accounts for 18 percent of the entire body.  
Therefore, 50 percent of the back would account for 9 percent 
of the entire body.  As a higher rating of 30 percent 
requires exposure from 20 to 40 percent of the entire body, 
the findings of this VA examination do not justify an 
increased evaluation.  

During outpatient treatment on May 5, 2003, the veteran had 
acneiform eczema on the upper arms and back.  According to 
the "Rule of Nines" each upper arm accounts for 4.5 percent 
of the entire body.  Involvement of both upper arms, 
therefore, accounts for 9 percent of the entire body and, 
together with the back, the veteran's eczema affected 27 
percent of the entire body.

The May 4, 2004 VA examination report and March 2005 addendum 
show involvement of 81 to 85 percent of the veteran's entire 
body.  As this examination reflects that more than 40 percent 
of the veteran's entire body is affected by eczema, the 
criteria for a 60 percent evaluation under the revised rating 
criteria were met.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

While the earlier reports show a less extensive skin disease, 
in a claim for increase, the most recent evidence is given 
precedence over past examinations.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001); Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Accordingly, a 60 percent rating is granted.

The only basis for a schedular evaluation in excess of 60 
percent would be on the basis of the disfigurement of the 
head face or neck.  An 80 percent evaluation would be 
provided if there palpable tissue loss and either gross 
distortion of three or more features or paired sets of 
features (nose, shin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) or with six or more 
characteristics of disfigurement.  The characteristics of 
disfigurement consist of scars or underlying soft tissue loss 
in an area exceeding six square inches.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2005).  

The recent examination shows involvement of the temple and 
scalp, but not the face.  There is thus no evidence of 
involvement of any features of the face.  There have also 
been no reports of scars or tissue loss.  Accordingly, the 
evidence is against the grant of an evaluation in excess of 
60 percent under Diagnostic Code 7800.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The veteran's skin condition has not required frequent 
periods of hospitalization since service, nor has the veteran 
reported or the evidence shown marked interference with 
employment.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  






							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an evaluation of 60 percent for a skin 
condition is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


